 



Exhibit 10.33
      
      
      
      
CHICO’S FAS, INC.
VICE PRESIDENT SEVERANCE PLAN
Effective March 1, 2008

 



--------------------------------------------------------------------------------



 



ARTICLE 1
PURPOSE AND TERM OF PLAN
     Section 1.01 Purpose of the Plan. The Chico’s FAS, Inc. Vice President
Severance Plan (the “Plan”), as set forth herein, is intended to ease financial
hardships which may be experienced by certain eligible officer employees of
Chico’s FAS, Inc. (“Sponsor”) or of an Affiliate (as such term is hereinafter
defined) whose employment is terminated involuntarily. Any benefit awarded under
the Plan is intended to be a supplemental unemployment benefit. The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” as those
terms are defined in Section 3(2) of ERISA. Rather, the Plan is intended to
constitute the type of arrangement identified as a “severance pay arrangement”
within the meaning of Section 3(2)(B)(i) of ERISA, as further elaborated by
regulations promulgated by the Secretary of Labor at Title 29, Code of Federal
Regulations, § 2510.3-2(b), which is subject to ERISA. No Employee shall have a
vested right to such Benefits. The Benefits paid by the Plan are not intended as
deferred compensation; and it is intended that any benefit paid under the Plan
be excluded from the benefit-generating or contribution-generating base of any
tax-qualified or nonqualified deferred compensation plan or arrangement
sponsored or maintained by Sponsor or Affiliate, unless the documents setting
forth such plan or arrangement specifically state otherwise.
     Section 1.02 Term of the Plan. The Plan shall be effective March 1, 2008,
and will continue until Sponsor, acting in its sole discretion, elects to amend,
modify, or terminate the Plan.
ARTICLE 2
DEFINITIONS
     Section 2.01 “Affiliate” means a wholly-owned subsidiary of Sponsor.
     Section 2.02 “Annual Base Salary” means the current base salary or wages
paid to Participant, on an annualized basis, as of the Employee’s Employment
Termination Date. Base Salary shall not include performance, incentive or other
bonuses; commissions; Sponsor or Affiliate contributions to Social Security;
benefits payable under, or Sponsor or Affiliate contributions to, any retirement
or other plan of deferred compensation; or the value of any fringe benefits
provided by Sponsor or Affiliate.
     Section 2.03 “Benefit” means the amount that a Participant is entitled to
receive pursuant to Section 4.01 of the Plan.
     Section 2.04 “Board” means the Board of Directors of Chico’s FAS, Inc..
     Section 2.05 “Code” shall mean the Internal Revenue Code of 1986, as
amended.

2



--------------------------------------------------------------------------------



 



     Section 2.06 “Disqualifying Event” means any reason for terminating an
individual from employment with Sponsor or Affiliate which the Plan
Administrator determines, in its sole and absolute discretion, would constitute
grounds for denying payment of a Benefit under the Plan after termination. Such
bases shall include, but shall not be limited to: (a) termination due to breach
of trust, (b) termination due to unauthorized disclosure of proprietary
information or trade secrets, or violation of any confidentiality or similar
agreement signed by the Employee, (c) unauthorized disclosure of client or
prospective client lists developed by Sponsor or Affiliate, (d) attempts to
recruit an employee of Sponsor or Affiliate to the service of another, or to
interfere with the relationship between Sponsor or Affiliate and any such
employee, (e) publication or other utterance of disparaging remarks intended to
have, or having, the effect of damaging the reputation of Sponsor or Affiliate
or casting aspersions on the quality of services provided by Sponsor or
Affiliate (other than testimony compelled by order of a court of other
governmental body of competent jurisdiction), (f) acts of dishonesty or
(g) engagement by Employee in criminal conduct or other serious misconduct that
is likely to be harmful to the business or reputation of Sponsor or Affiliate.
     Section 2.07 “Employee” means an individual eligible to participate in the
Plan in accordance with section 3.01.
     Section 2.08 “Employment Termination Date” means the date on which the
employment relationship between the Employee and Sponsor or Affiliate is
involuntarily terminated. An employment relationship shall be considered to be
involuntarily terminated for the purposes of the Plan if, and only if, the
termination is for one or more of the reasons identified in Section 3.02. In no
event shall an Employee be considered to have involuntarily terminated their
employment or to have experienced an Employment Termination Date for the
purposes of the Plan if their employment with Sponsor or Affiliate is terminated
due to (a) voluntary cessation of employment (with or without notice);
(b) death; (c) any of the reasons specified in Section 2.06; or (d) the
reorganization of Sponsor or Affiliate, merger or acquisition of Sponsor or
Affiliate, sale of Sponsor or Affiliate, or the sale by Sponsor or Affiliate of
any operating division, unit or other group as an ongoing business, either
through a sale of stock or a sale of assets, where the Employee has been offered
employment with the new employer, provided such offer of employment is on the
same or similar terms and conditions as had been the Employee’s employment with
Sponsor or Affiliate.
     Section 2.09 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     Section 2.10 “Named Fiduciary” means Sponsor and the Plan Administrator.
Each Named Fiduciary shall have only those particular powers, duties,
responsibilities and obligations as are specifically given such Named Fiduciary
under the Plan. Any Named Fiduciary, if so appointed, may perform in more than
one fiduciary capacity.
     Section 2.11 “Participant” means any of the individuals described in
Section 3.01.
     Section 2.12 “Plan” means the Chico’s FAS, Inc. Vice President Severance
Plan.

3



--------------------------------------------------------------------------------



 



     Section 2.13 “Plan Administrator” means the individual appointed by Sponsor
to administer the Plan, or, in the absence of any such appointment, Chico’s FAS,
Inc.
     Section 2.14 “Plan Year” means the period commencing each January 1 and
ending on the following December 31. Notwithstanding the preceding to the
contrary, the first Plan Year shall be a short Plan Year commencing March 1,
2008, and ending on December 31, 2008.
     Section 2.15 “Severance Period” means the period of time for which Benefits
under the Plan are paid or payable.
     Section 2.16 “Sponsor” means Chico’s FAS, Inc. The term “Sponsor” shall
also include any successor to Chico’s FAS, Inc. if such successor adopts the
Plan.
     Section 2.17 “Terminated Employee” means a former Employee who has
experienced a termination within the meaning of Section 2.08.
ARTICLE 3
PARTICIPATION
AND ELIGIBILITY FOR BENEFITS
     Section 3.01 Plan Participants. All Vice Presidents of Sponsor or Affiliate
shall be eligible to participate in the Plan and to receive Benefits under the
Plan, provided that they meet all the requirements stated herein, as determined
by the Plan Administrator on a case-by-case basis and, further provided, that
such Vice Presidents of Sponsor or Affiliate are not already subject to an
employment agreement or another arrangement with Sponsor or Affiliate that
provides for severance benefits.
     Sponsor reserves the right, in its discretion, to cover any additional
positions or individuals under the Plan, under whatever terms and conditions
that Sponsor shall elect.
     Section 3.02 General Benefits Award Requirement. As a Terminated Employee,
you shall not be eligible to receive a Benefit under the Plan unless:
          (a) Your position with Sponsor or Affiliate was eliminated by Sponsor
or Affiliate; or
          (b) You were notified in writing by Sponsor or Affiliate, on or prior
to your Employment Termination Date, that your job responsibilities have been
materially changed, and that Sponsor or Affiliate has determined that you are
not qualified to perform the responsibilities associated with the job subsequent
to such change; or
          (c) You were notified by Sponsor or Affiliate, on or prior to your
Employment Termination Date, that your job performance has been unsatisfactory,
and your unsatisfactory job performance is not as a result of the occurrence of
a disqualifying event within the meaning of Section 2.06; or

4



--------------------------------------------------------------------------------



 



          (d) Where, except as provided in Section 2.08(d), your employment was
terminated at the time of or immediately preceding, and in any event in
connection with, a reorganization of Sponsor or Affiliate, sale of Sponsor or
Affiliate, or sale by Sponsor or Affiliate of any operating division, unit or
other group.
     Section 3.03 Execution of a Separation Agreement. In order to be eligible
to receive the Benefit under the Plan, you must execute a Separation Agreement,
substantially in the form attached hereto as Appendix A.
ARTICLE 4
CALCULATION OF SEVERANCE BENEFIT
     Section 4.01 Amount of Benefit. A Terminated Employee who has satisfied the
requirements of Article 3, shall be entitled to receive the following benefits,
as determined by the Plan Administrator:

  (a)   Benefit Amount.         A Terminated Employee shall receive an amount
equal to 6 months of the Employee’s Annual Base Salary.     (b)   Bonus.        
To the extent a Terminated Employee was participating in a bonus plan of Sponsor
or Affiliate as of the Employee’s Employment Termination Date, the Terminated
Employee shall be entitled to receive the bonus, on a prorated basis, that would
have been payable to such Terminated Employee had the Terminated Employee not
terminated employment with Sponsor or Affiliate. The payment of such prorated
bonus shall be made at the same time as other bonus payments are made in the
ordinary course under the bonus plan.     (c)   COBRA Benefits.         For each
Terminated Employee who, upon such Employee’s Employment Termination Date, is
enrolled in Sponsor or Affiliate’s Medical and Dental Insurance plans and, as a
result is entitled to elect continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), Sponsor or Affiliate will fully
subsidize the COBRA premium cost during the Severance Period. Thereafter, the
Terminated Employee shall be responsible for paying 100% of the COBRA premium
costs.

5



--------------------------------------------------------------------------------



 



  (d)   Outplacement Assistance.         A Terminated Employee shall be
reimbursed for reasonable outplacement assistance expenses incurred, provided
the Terminated Employee submits such documentation as is requested by the Plan
Administrator to substantiate the outplacement assistance expenses incurred and,
provided further, the Terminated Employee incurs such outpatient assistance
expenses within the Severance Period.     (e)   Sign-On Bonus and Relocation
Benefits.         To the extent applicable, a Terminated Employee shall be
released from any obligation to otherwise repay to Sponsor or an Affiliate any
sign-on bonus or relocation benefit previously received from Sponsor or an
Affiliate.     (f)   Tax Treatment.         Terminated Employees shall pay (and
Sponsor or Affiliate shall be permitted to withhold) any and all federal, state
and local taxes, if any, that are required by law to be paid with respect to the
Amount of Benefits received.

     Section 4.02 Reductions. The Benefit payable hereunder shall be reduced by
any and all payments required to be made by Sponsor or Affiliate under federal,
state and local law.
     Section 4.03 Effect on At-Will Employment Relationship and on Other
Benefits. Neither the Plan, nor any of its provisions, alters the at-will
employment relationship between Employee and Sponsor or Affiliate. In addition,
there shall not be drawn from the continued provision by Sponsor or Affiliate of
any Benefit hereunder any implication of continued employment or of any
continued right to accrue vacation days, paid holidays, paid sick days or other
similar benefits normally associated with employment for any part of the period
during or in respect of which a Benefit is payable under the Plan.
     Section 4.04 Benefits as Consideration for Waivers, Covenants and Releases.
The Benefit provided hereunder, where applicable, shall constitute consideration
for the release that a Terminated Employee is required provide to Sponsor or
Affiliate relating to prior employment by Sponsor or Affiliate. The Benefit
provided hereunder, where applicable, shall also constitute consideration for
any waiver by the terminated Employee, whether full or partial, and whether
absolute or conditional, of any rights, claims, entitlement to relief or
damages, or entitlement to seek imposition upon Sponsor or Affiliate of
penalties, in connection with any contract, express or implied, or under any
statute, regulation, rule, order, or similar promulgation by a governmental or
quasi-governmental entity. In addition, the Benefit provided hereunder, where
applicable, shall constitute consideration for any covenants or agreements
contained in the Separation Agreement executed by the Terminated Employee in
connection with this Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE 5
METHOD AND DURATION OF BENEFIT PAYMENTS
     Section 5.01 Method of Payment. A Participant’s Benefit shall be paid in
accordance with normal payroll practices, with the first payment commencing as
soon a practicable after the Participant’s Employment Termination Date. In no
event shall interest be credited on the unpaid balance to which a Participant
may become entitled. Payment shall be made by mailing to the last address
provided by the Participant to Sponsor or Affiliate.
     Section 5.02 Cessation of Benefit Payments. A Participant shall cease to
participate in the Plan, and all Benefit payments shall cease, upon the
occurrence of the earliest of:
     (a) Completion of the payment to the Participant of the entitled Benefit
under Section 4.01;
     (b) Termination by the Plan Administrator of the Terminated Employee’s
right to be a Participant upon discovery of the occurrence of a disqualifying
event within the meaning of Section 2.06, whether or not such discovery occurs
before the Employment Termination Date; or
     (c) The violation by the Terminated Employee of any of the provisions of
this Plan, of provisions contained in the Separation Agreement executed by the
Terminated Employee, including, but not limited to, obligations with respect to
trade secrets and confidential information, and covenants not to solicit Sponsor
or Affiliate employees, clients and prospective clients and covenants not to
perform same for clients and prospective clients.
ARTICLE 6
THE PLAN ADMINISTRATOR
     Section 6.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by Sponsor, to
determine the eligibility of each Terminated Employee to participate in the
Plan, to calculate the Benefit to be paid to each Terminated Employee who has
been selected by Sponsor to receive a severance pay award pursuant to
Section 3.03, and to determine the manner and time of payment of the Benefit.
Sponsor or Affiliate shall make such payments as are certified to it by the Plan
Administrator to be due to Participants.
     The Plan Administrator shall have the full discretionary power and
authority to construe, interpret and administer the Plan, to make Benefit
eligibility determinations, to correct deficiencies in the Plan, and to supply
omissions. All decisions, actions and interpretations of the Plan Administrator
shall be final, binding and conclusive upon the parties, subject only to
determinations by individuals appointed by the Board to review denied claims for
Benefits.

7



--------------------------------------------------------------------------------



 



     Section 6.02 Records, Reporting and Disclosure. The Plan Administrator
shall keep all individual and group records relating to Participants and all
other records necessary for the proper operation of the Plan. Such records shall
be made available to Sponsor or Affiliate and to each Participant for
examination during business hours, except that a Participant shall examine only
such records as pertain exclusively to the examining Participant and to the
Plan. The Plan Administrator shall prepare and shall file as required by law or
regulation all reports, forms, documents and other items required by ERISA, the
Code, and every other relevant statute, each as amended, and all regulations
thereunder (except that Sponsor or Affiliate, as payor of the Benefits, shall
prepare and distribute to the proper recipients all forms relating to
withholding of income or wage taxes, Social Security contributions, and other
amounts which may be similarly reportable).
ARTICLE 7
AMENDMENT AND TERMINATION
     Section 7.01 Amendment, Modification or Termination. The Board retains the
right, at any time and from time to time, to amend, modify or terminate the
Plan, including amendment or modification of any Appendices hereto, in whole or
in part, for any reason, and without either the consent of or the prior
notification to any Participant. Any such amendment may not cause the cessation
and discontinuance of payments of a Benefit to any person or persons under the
Plan. The Board shall have the right to delegate its authority and power
hereunder, or any portion thereof, to any committee of the Board, and the right
to rescind any such delegation in whole or in part.
ARTICLE 8
DUTIES OF SPONSOR AND AFFILIATES
     Section 8.01 Records. Sponsor and Affiliates shall supply to the Plan
Administrator all records and information necessary to the performance of the
Plan Administrator’s duties.
     Section 8.02 Payment. Sponsor and Affiliates shall make payments from its
general assets to Participants formerly in its employ in accordance with the
terms of the Plan, as directed by the Plan Administrator.
ARTICLE 9
CLAIMS PROCEDURES
     Section 9.01 Application for Benefits. If a Terminated Employee believes he
or she is eligible to receive a Benefit under the Plan he or she may apply for
such Benefit by completing and filing with the Plan Administrator an application
for Benefits on a form supplied by the Plan Administrator. Before the date on
which Benefit payments commence, each such application must be supported by such
information as the Plan Administrator deems relevant and appropriate.

8



--------------------------------------------------------------------------------



 



     Section 9.02 Appeals of Denied Claims for Benefits. In the event that a
claim for a Benefit is denied in whole or in part, the Terminated Employee shall
be notified of such denial in writing by the Plan Administrator. The notice
advising of the denial shall specify the reason or reasons for denial, make
specific reference to pertinent Plan provisions, describe any additional
material or information necessary for the Terminated Employee to perfect the
claim (explaining why such material or information is needed), and shall advise
the Terminated Employee of the procedure for the appeal of such denial. All
appeals shall be made by the following procedure:
          (a) The Terminated Employee shall file with the Plan Administrator a
notice appealing the denial. Such notice shall be filed within sixty (60) days
of notification by the Plan Administrator of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.
          (b) A determination of an appealed claim shall be accompanied by a
written statement as to the reason or reasons therefor. The determination so
rendered shall be final and binding upon all parties.
ARTICLE 10
MISCELLANEOUS
     Section 10.01 Nonalienation of Benefits.
          (a) Except as provided in Subsection (b) of this Section 10.01, none
of the payments, Benefits or rights of any Participant shall be subject to any
claim of any creditor, and, in particular, to the fullest extent permitted by
law, all such payments, Benefits and rights shall be free from attachment,
garnishment, trustee’s process, or any other legal or equitable process
available to any creditor of such Participant. No Participant shall have the
right to alienate, anticipate, commute, pledge, encumber or assign any Benefit
or any of the payments which he or she may expect to receive, contingently or
otherwise, under the Plan.
          (b) Notwithstanding the provisions of Subsection (a) of this Section,
any Benefit hereunder shall be subject to (1) offset by any claims of Sponsor or
Affiliate against the Participant; (2) tax liens imposed thereon; and (3) the
terms of any valid court order attaching thereto.
     Section 10.02 Severability of Provisions. If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.
     Section 10.03 Heirs, Assigns, and Personal Representatives. The Plan shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Participant, present and future (except that no
successor to the Employer shall be considered a Plan Sponsor unless that
successor adopts the Plan).

9



--------------------------------------------------------------------------------



 



     Section 10.04 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
     Section 10.05 Gender and Number. Except where clearly indicated otherwise
by context, the masculine form of any word shall include the feminine and the
neuter, the feminine form shall include the masculine and the neuter, the
singular form shall include the plural, and the plural form shall include the
singular.
     Section 10.06 Unfunded Plan. The Plan shall not be funded. No Participant
shall have any right to, or interest in, any assets of Sponsor or Affiliate
which may be applied to the payment of a Benefit hereunder.
     Section 10.07 Appendices. From time to time, Sponsor may elect to append
provisions of limited duration to the Plan to govern what Sponsor determines to
be special circumstances governing a substantial number of Employees. Each such
Appendix, during the period stipulated therein, shall be deemed a part of the
Plan. Except as otherwise stated in any such Appendix applicable to any Employee
or Terminated Employee, the rights of such Employee or Terminated Employee as
stated in such Appendix shall supersede the rights provided under the Plan, the
Benefit provided under such Appendix shall be in lieu of comparable or
stipulated Benefits provided under the Plan, and there shall be no duplication
of Benefits.
     Section 10.08 Lost Payees. A Benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom a Benefit is otherwise
due.
     Section 10.09 Controlling Law. The Plan shall be construed and enforced
according to federal law. In the absence of applicable federal law as to any
issue, such issue shall be resolved in accordance with the laws of the State of
Florida.
     Section 10.10 409A Compliance. Notwithstanding any Plan provisions herein
to the contrary and, to the extent applicable, the Plan shall be interpreted,
construed and administered (including with respect to any amendment,
modification or termination of the Plan) in such a manner so as to comply with
the provisions of Code Section 409A and any related Internal Revenue Service
guidance promulgated thereunder. The payments and benefits provided under the
Plan have been structured in reliance on the final version of the Treasury
Regulations for Section 409A, as issued on April 10, 2007, including but not
limited to Treasury Regulations Section 1.409A-1(b)(4) regarding payments made
within the applicable 2 1/2 month period and Section 1.409A-1 (b)(9)(iii)
regarding payments and benefits made only upon an involuntary termination from
service. As such, each payment made hereunder is expressly designated as a
separate and distinct payment for purposes of Section 409A.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, Chico’s
FAS, Inc. has caused the same to be executed by its duly authorized officers and
its corporate seal to be affixed hereto this 28th day of February, 2008.

            CHICO’S FAS, INC.
      By:   /s/ Manuel O. Jessup         Its: Executive Vice President—Chief
Human Resources Officer             

11



--------------------------------------------------------------------------------



 



APPENDIX A
CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
This Confidential Separation Agreement and Release (this “Agreement and
Release”) sets forth the parties agreement relating to the separation of
employment of ____________(“Employee”) from Chico’s FAS, Inc. or an Affiliate
(“Company”). The effective date of Employee’s termination of employment from
Company will be ____________(the “Employment Termination Date”). All capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Chico’s FAS, Inc. Vice President Severance Plan (the “Plan”). The terms of
the Agreement are as follows:
SECTION A. GENERAL RELEASE.
In consideration of the mutual promises made herein and the exchange of valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company and Employee hereby agree as follows:
1. Severance. In exchange for Employee’s entering into this Separation Agreement
and Release, Company will pay Employee the benefits pursuant to and subject to
the terms of the Plan.
2. Release. For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned Employee, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Employee, if any (collectively, “Releasers”),
does hereby release, waive, and forever discharge Company officers, directors,
attorneys, successors, and assigns (collectively, the “Releasees”) from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Releasers in consequence of, arising out
of, or in any way relating to Employee’s employment with the Company or any
Affiliate and the termination of Employee’s employment.
The foregoing release and discharge, waiver and covenant not to sue includes,
but is not limited to, all claims and any obligations or causes of action
arising from such claims under common law including wrongful or retaliatory
discharge, breach of contract, claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 and 1991, the National Labor Relations Act, the Age Discrimination
in Employment Act, the Fair Labor Standards Act, the Americans with Disabilities
Act, the Rehabilitation Act of 1973, the Older Workers Benefit Protection Act,
the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act, and any other federal, state, or local statute or regulation
regarding discrimination in employment or the termination of employment, and any
other federal or state statute or regulation for non-payment of wages, bonuses,
commissions or other compensation, and for libel, slander, assault, battery,
tort or any other theory under the common law of any state.

 



--------------------------------------------------------------------------------



 



This also includes a release by Employee of any claims based upon public policy
or related matters, breach of the implied covenant of good faith and fair
dealing, implied or express employment contracts and/or estoppel, breach of
contract, and all claims for alleged physical or personal injury, emotional
distress relating to or arising out of Employee’s employment with the Company or
the termination of that employment; and any claims under the WARN Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions. This release and waiver does not apply to any
claims or rights that may arise after the date Employee signs this General
Release. The foregoing release does not cover any right to indemnification that
may exist under any agreement of Company regardless of when any claim is filed.
Excluded from this release and waiver are any claims which cannot be waived by
law, including but not limited to the right to participate in an investigation
conducted by certain government agencies. Employee does, however, waive
Employee’s right to any monetary recovery should any agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Employee’s behalf.
Employee represents and warrants that Employee has not filed any complaint,
charge, or lawsuit against the Releasees with any government agency or any
court.
Employee agrees never to sue Releasees in any forum for any claim covered by the
above waiver and release language, except that Employee may bring a claim under
the ADEA to challenge this General Release. If Employee violates this General
Release by suing Releasees, other than under the ADEA, Employee shall be liable
to the Company for its reasonable attorneys’ fees and other litigation costs
incurred in defending against such a suit. Nothing in this General Release is
intended to reflect any party’s belief that Employee’s waiver of claims under
ADEA is invalid or unenforceable, it being the interest of the parties that such
claims are waived.
Employee and Company agree and confirm that no reference herein to any specific
claim or statute is intended to limit the scope of this Separation Agreement and
Release.
3. Non-Admission. The Parties also mutually understand and agree that this
Separation Agreement and Release does not constitute any admission of fault,
responsibility or liability on the part of Company, its Affiliates, divisions,
directors, officers, employees, volunteers, registered members or agents, or
Employee. Employee agrees and acknowledges that Company has denied, and
continues to deny and will deny all allegations of any wrongdoing relating to
Employee’s employment, termination of that employment with Company, and any
claim that Company has committed any wrongful or discriminatory act.
4. Restrictive Covenants.
     a. Confidential Information: Non-Disclosure. Employee acknowledges that the
business of Company is highly competitive and that Company has provided and will
provide Employee with access to Confidential Information relating to the
business of Company. “Confidential Information” means and includes Company’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, by way
of example and without limitation, the following: information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies,

2



--------------------------------------------------------------------------------



 



methods, books, records, and documents; technical information concerning
products, equipment, services, and processes; procurement procedures and pricing
techniques; the names of and other information concerning customers, investors,
and business affiliates (such as contact name, service provided, pricing for
that customer, amount of services used, credit and financial data, and/or other
information relating to Company’s relationship with that customer); pricing
strategies and price curves; plans and strategies for expansion or acquisitions;
budgets; customer lists; research; weather data; financial and sales data;
trading terms; evaluations, opinions, and interpretations of information and
data; marketing and merchandising techniques; prospective customers’ names and
marks; grids and maps; electronic databases; models; specifications; computer
programs; internal business records; contracts benefiting or obligating Company;
bids or proposals submitted to any third party; technologies and methods;
training methods and training processes; organizational structure; salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other such confidential or proprietary information. Employee
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by Company in their business to obtain a competitive
advantage over their competitors. Employee further acknowledges that protection
of such Confidential Information against unauthorized disclosure and use is of
critical importance to Company in maintaining their competitive position.
Employee agrees that Employee will not, at any time after Employee’s Employment
Termination Date make any unauthorized disclosure of any Confidential
Information of Company, or make any use thereof.
     b. Non-Competition Obligations. Employee acknowledges that Company provided
Employee with access to Confidential Information. Employee’s non-competition
obligations are ancillary to Company’s agreement to provide severance pay under
the Plan and disclosure of Confidential Information to Employee. In order to
protect the Confidential Information described above, and in consideration for
Employee’s receiving access to this Confidential Information and right to
severance benefits under the Plan, Employee agrees to the following
non-competition provisions:
During the twelve (12) month period following Employee’s Employment Termination
Date, Employee will not, directly or indirectly, for Employee or for others in
any geographic area where Company engages or plans to engage in business:
          i. perform any job, task, function, skill, or responsibility for a
Competing Business that Employee has provided for Company in the
12-month period preceding the Employee’s Termination Date (for purposes herein,
a Competing Business shall mean the following companies: ____________); or
          ii. render advice or services to, or otherwise assist, any other
person, association or entity in the business of “i” above.
          Employee understands that the foregoing restrictions may limit
Employee’s ability to engage in certain businesses and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information Company has provided to Employee.

3



--------------------------------------------------------------------------------



 



Employee agrees that this provision defining the scope of activities
constituting competition with Company is narrow and reasonable for the following
reasons: (i) Employee is free to seek employment with other companies providing
services that do not directly or indirectly compete with any business of
Company; (ii) Employee is free to seek employment with other companies that do
not directly or indirectly compete with any business of Company; and (iii) there
are many other companies that do not directly or indirectly compete with any
business of Company. Thus, this restriction on Employee’s ability to compete
does not prevent Employee from using and offering the skills that Employee
possessed prior to receiving Confidential Information, specialized training, and
knowledge from Company.
     c. Non-Solicitation of Employees. During the twelve (12) months following
the Employee’s Employment Termination Date for any reason, Employee will not,
either directly or indirectly, call on, solicit, or induce any other employee or
officer of Company whom Employee had contact with, knowledge of, or association
with in the course of employment with Company to terminate his or her
employment, and will not assist any other person or entity in such a
solicitation.
5. Return of Company Property. Employee represents that Employee has returned or
will return on or immediately after the Employment Termination Date all Company
property in Employee’s possession including all computer-related equipment,
keys, credit cards, telephone calling cards, building identification cards, and
files/diskettes relating to Company and its clients.
6. Non Disparagement. Employee agrees that Employee will not, directly or
indirectly, disparage Company, or its successors, corporate affiliates, assigns,
officers, directors, shareholders, attorneys, employees, agents, trustees,
representatives, or insurers. Such prohibited disparagement shall include
communicating or disclosing any information or communications to anyone or
entity which is intended to or has the effect of having any negative impact on
the Company, its business or reputation in the marketplace or otherwise.
7. Entire Agreement; No Other Promises. Except as to any continuing obligation
of Company and Employee under any employee benefit plans, the parties hereto
hereby acknowledge and represent that this Separation Agreement and Release
contains the entire agreement between Employee and Company, and it supersedes
and takes priority over any other written or oral understanding or contract that
may have existed in the past between Employee and Company or any of its current
or former affiliates. Employee further acknowledges and represents that neither
Company nor any of its agents, representatives or employees have made any
promise, representation or warranty whatsoever, express, implied or statutory,
not contained herein, concerning the subject matter hereof other than as set
forth herein, to induce Employee to execute this Agreement and Release, and
Employee acknowledges that Employee has not executed this Agreement and Release
in reliance on any such promise, representation or warranty. Employee
understands and further acknowledges and agrees that following the Termination
Date, Company will no longer need Employee’s services and that Company will not
have any obligations to Employee following that date except as provided in any
Company employee benefit plan and this Agreement and Release.

4



--------------------------------------------------------------------------------



 



8. OWBPA and Effective Date. Employee has until twenty-one (21) days from
today’s date to consider whether to accept this Separation Agreement and
Release, although Employee may accept it at any time within twenty-one
(21) days. Employee is advised to consult with an attorney about this Separation
Agreement and Release. To accept the Separation Agreement and Release, Employee
must sign it after today’s date, but before the twenty-one (21) days has
expired, and return it to the attention of: Company, Chico’s FAS, Inc., 11215
Metro Parkway, Ft. Myers, FL 33966 c/o [____________]. Once Employee has
accepted this Separation Agreement and Release, Employee will have seven
(7) days in which to revoke acceptance. To revoke, Employee must send a written
statement of revocation by registered mail, return receipt requested, to
Company, Chico’s FAS, Inc., 11215 Metro Parkway, Ft. Myers, FL 33966, c/o
[____________]. If Employee does not revoke, the eighth (8th ) day after
Employee’s date of acceptance will be the effective date of this Separation
Agreement and Release (the “Effective Date”). Subject to the terms of the Plan,
payment of severance benefits will commence to be made to Employee no later than
fourteen (14) days from the Effective Date.
Please note that if Employee does not return the signed and dated Separation
Agreement and Release to Company (c/o ____________) by midnight on the date the
forty-five (45) days has expired, the offer to pay benefits under the Plan will
be automatically withdrawn.
9. Confidentiality. This Separation Agreement and Release and individual terms
set forth herein are confidential. Employee represents that Employee will not
disclose or cause to permit to be disclosed, disseminated, or publicized any
allegations concerning Employee’s employment separation, the terms of this
Separation Agreement and Release, or the fact that Employee received monies
under this Separation Agreement and Release, to any person, corporation,
government agency, or other entity other than Employee’s legal counsel,
immediate family members, or tax advisors, except as required by lawful subpoena
or court order.
10. Breach. In the event that Employee breaches any of Employee’s obligations
under the Plan or this Separation Agreement and Release, payments under the Plan
shall cease.
11. Enforcement/Severability. This Separation Agreement and Release shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Florida, without regard to its choice of law provisions. If any term or
condition of this Agreement and Release shall be held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, this
Agreement and Release shall be construed without such term or condition.
12. Amendment. This Separation Agreement and Release may not be amended or
modified in any way, except pursuant to a written instrument signed by both
parties.
13. Knowing and Voluntary Release. Employee expressly acknowledges and agrees
that Employee’s waiver of rights under this Separation Agreement and Release is
knowing and voluntary; that Employee is signing this Separation Agreement and
Release of Employee’s own free will and not because of any threats or duress;
Employee acknowledges Employee received a copy of this Agreement and Release on
____________; Employee acknowledges Employee is hereby given a period of 21 days
to review and consider this Separation Agreement and Release before signing and
returning it; and that Employee has read and understand the terms of this
Agreement and has voluntarily accepted these terms for the purpose of making a
full and final compromise, settlement and adjustment of any and all claims,
disputed or otherwise, on account of the termination of Employee’s relationship
with Company and for the express purpose of precluding forever any further
claims arising out of such relationship or its termination as set forth above.

5



--------------------------------------------------------------------------------



 



HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS SEPARATION AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE
EXECUTED THIS SEPARATION AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST
WRITTEN BELOW.

                  /s/       [Name]           

Dated: _______________________

            Chico’s FAS, Inc.
      By:   /s/         [Name, Title]             

Dated: _________________________

6